Case 1:18-cv-11970-JBS-KMW Document 39 Filed 12/17/18 Page 1 of 2 PageID: 376



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

    THE HOMESOURCE, CORP.,

                        Plaintiff,
                                         Civil No. 18-11970-JBS-KMW
              v.

    RETAILER WEB SERVICES, LLC,

                        Defendant.


                        AMENDED SCHEDULING ORDER

          This Scheduling Order confirms the directives given to
counsel during the on the record telephone status conference held
on December 17, 2018; and the Court noting the following
appearances:   Alexis Kathryn Arena, Esquire, and Kevin Tuten
appearing on behalf of the plaintiff; and Matthew A. Lipman,
Esquire, William C. Wagner, Esquire, Adam Wolek, Esquire, and
Jennifer Bayuk appearing on behalf of the defendant; and for good
cause shown:

            IT IS this 17th day of December, 2018,1 hereby ORDERED:

          1. The parties shall submit an agreed upon search
protocol by December 21, 2018. In the event the parties are unable
to agree upon a search protocol, then, on or before January 11,
2019, Plaintiff is hereby granted leave to file a motion to compel
the production of a list of Defendant’s IP.

           2. Any application for an extension of time beyond the
deadlines set herein shall be made in writing to the undersigned
and served upon all counsel prior to expiration of the period
sought to be extended, and shall disclose in the application all
such extensions previously obtained, the precise reasons
necessitating the application showing good cause under FED. R. CIV.
P. 16(b), and whether adversary counsel agree with the application.
The schedule set herein will not be extended unless good cause is
shown.


1 This Order was completed on October 5, 2018, yet was inadvertently not filed
on the docket. FED. R. CIV. P. 36.
Case 1:18-cv-11970-JBS-KMW Document 39 Filed 12/17/18 Page 2 of 2 PageID: 377



          THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
MAY RESULT IN IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
16(f).



                                      s/ Karen M. Williams
                                      KAREN M. WILLIAMS
                                      United States Magistrate Judge

cc:   Hon. Jerome B. Simandle
